Title: From John Adams to Benjamin Franklin, 4 October 1781
From: Adams, John
To: Franklin, Benjamin



Amsterdam October 4. 1781
Sir

Your Excellencys Letter of June 11. is yet unanswered. 
I have the Honour to agree with your Excellency in opinion, that it is reasonable, that the Articles of Rent of the Hotel, Payment of Couriers, Postage of Letters, Salaries of Clerks, Stationary for the Bureau, and Feasts and Illuminations made upon publick occasions, should be deemed Expences of the States. Indeed otherwise it will be impossible, for American Ministers to live, in any such manner as is expected of them both by Europeans and Americans.

I have the Honour to be &

